Citation Nr: 1643697	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-28 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling prior to August 1, 2011, and 50 percent disabling since August 1, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

Throughout the appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, but has not been manifested by total occupational impairment.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating, but no higher, for the Veteran's PTSD are met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's duty to notify was satisfied by a letter sent to the Veteran in May 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2015).  The evidence of record does not suggest that the Veteran's PTSD has worsened since the last VA examination in July 2014.  Consequently, another examination to evaluate the severity of this disability is not warranted because there is sufficient evidence already of record to fairly decide this claim insofar as assessing the severity of the disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of May 2001 granted service connection for the Veteran's PTSD.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a 70 percent evaluation prior to August 1, 2011, and a 50 percent evaluation since August 1, 2011, for his PTSD under DC 9411.  38 C.F.R. § 4.130.  He seeks increased disability ratings.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating.  Id.
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, warrants a 70 percent rating.  Id.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent rating.  38 C.F.R. 4.130, DC 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  Throughout the appeal period, the Veteran's GAF scores have ranged from 40 to 55.  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.  GAF scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  The Federal Circuit has elaborated that to meet the criteria for a given rating a veteran's symptoms must be the equivalent of those listed in the rating criteria for that rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 70 percent for his service-connected PTSD for the entire appeal period.  38 C.F.R. 4.130, DC 9411.  Here, there is evidence of occupational and social impairment with deficiencies in most areas, which warrants a 70 percent rating.  Id.  

Specifically, at a VA examination dated in July 2011, the Veteran reported suicidal ideation "every now and then," with the last time occurring a few months ago.  The Veteran stated that he had been married five times during and since his active military service, and had been married for twelve years to his current wife.  Regarding his current relationship with his wife, the Veteran stated that he did not "care about her.  I'm not able to function as adult."  Regarding his relationships with his children, the Veteran reported a "blowout" with one of them the other night and an "all right" relationship with another child.  He described good relationships with his siblings.  The Veteran stated that he took an early retirement from his 33 year job as a field supervisor because of a fear of confrontation and being afraid of people.  The Veteran was currently employed full-time working in a friend's garage scrapping, where they tear apart electronics to sell the copper.  The Veteran stated that he had not lost time from his current job due to his PTSD.  The Veteran attended church, but reported cutting back on seeing his friends.  The VA examiner found the Veteran's general appearance to be clean and appropriately dressed.  His speech was unremarkable.  His mood was depressed and he had concentration difficulties.  He was oriented to person, time, and place.  He did not have any delusions and his thought content was unremarkable.  The Veteran did not have obsessive/ritualistic behavior.  The examiner found the Veteran's impulse control to be fair.  The Veteran was able to maintain minimum personal hygiene, but did have problems with his activities of daily living (particularly, shopping).  The examiner determined that the Veteran's PTSD symptoms resulted in deficiencies in thinking, family relations, work, and mood, but did not result in total occupational and social impairment.  The examiner assigned a GAF score of 46.

The Veteran was afforded another VA examination in July 2014.  At the examination, the Veteran was married, but described the marriage as "not good" because he was not there emotionally for her.  He described a "pretty good" relationship with all of his children.  He had minimal contact with his siblings.  The Veteran attended a weekly Vietnam Veterans of America meeting.  The Veteran reported having a few friends.  The Veteran stated that he retired from his job of 33 years as a Field Supervisor.  He indicated that he liked his job because he could work alone.  He reported having a very hard time with people.  The Veteran described working in a scrapping business for a year after that, but they could not get the business going.  The Veteran did not currently work.  The VA examiner noted that the Veteran had diagnoses of PTSD and attention deficit/hyperactivity disorder (ADHD), whose symptoms could not be differentiated from one another.  The examiner stated that the symptoms of PTSD and ADHD overlap with both having symptoms of decreased concentration and focus, and high levels of anxiety.  However, the examiner stated that the Veteran is currently on medication to assist with his ADHD; therefore, the Veteran's symptoms that exist outside of that are likely attributable to his PTSD.  

The July 2014 VA examiner determined that the Veteran's symptoms were best manifested by occupational and social impairment with reduced reliability and productivity.  The examiner determined that the Veteran's PTSD was manifested by the following symptoms:  depressed mood; anxiety; suspiciousness; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; inability to establish and maintain effective relationships; and, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran denied any suicidal ideation or homicidal ideation or hallucinations/delusions.  His thought content/process and speech were within normal limits.  The Veteran's recall memory was impaired, but his recent and remote memory was good.  The examiner found that the Veteran's insight was fair and his judgement was adequate.  The examiner noted that from August 2011 to October 2013, the Veteran's GAF scores had ranged from 40 to 55, as shown by his recent VA treatment records; however, the examiner did not assign the Veteran a GAF score at the examination.  

The VA treatment records in the claims file support the aforementioned findings.  For instance, in a December 2011 VA treatment record, the Veteran stated that he worked 30 hours every other weekend.  In a February 2012 VA treatment record, the Veteran reported that he provided support work for a Christian radio station two weekends per month.  In a May 2012 VA treatment record, the Veteran stated that he was still working part-time at the radio station.

The Board finds that the aforementioned evidence establishes that the Veteran's PTSD caused deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood during the entire appeal period.  38 C.F.R. 4.130, DC 9411.  The July 2011 VA examiner found that the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas.  The Veteran was unemployed for the entire appeal period and described difficulty with maintaining gainful employment over the years.  The Veteran reported marriage problems throughout the appeal period, and he had been previously married five times.  His mood was depressed and he had concentration difficulties throughout the appeal period.  The July 2014 VA examiner determined that the Veteran's PTSD symptoms caused difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.  The Veteran's GAF scores during the appeal period are indicative of moderate symptoms to major impairment in several areas.  

Further, during this appeal period, the Veteran's PTSD was manifested, in pertinent part, by inability to establish and maintain effective relationships, neglect of personal appearance and hygiene, suicidal ideation, impaired impulse control, and difficulty in adapting to stressful circumstances - all enumerated symptoms of the 70 percent disability rating.  38 C.F.R. § 4.130, DC 9411.  

Therefore, as the Veteran has endorsed significant psychiatric symptoms, which have resulted in impairment of work, family relations, judgment, thinking, and mood, and social and occupational functioning, and resolving all doubt in the Veteran's favor, the Board finds that his symptoms more nearly approximate a 70 percent disability rating during the entire appeal period.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In reviewing the evidence of record, the Board finds that it establishes that the effects of the Veteran's PTSD more nearly approximate occupational and social impairment with deficiencies in most areas.  Hence, the Veteran's PTSD is most appropriately rated as 70 percent disabling.  38 C.F.R. § 4.130, DC 9411.  

However, the Veteran is not entitled to a 100 percent rating.  Although he had significant impairment in most areas of occupational and social functioning, the evidence does not demonstrate that he was totally impaired occupationally during the appeal period.  His orientation to person, place, and time was normal.  There was also no indication that his thought processes and judgment were seriously impaired.  Regarding occupational impairment, at the July 2011 VA examination, the Veteran stated that he took an early retirement from his 33 year job as a field supervisor because of a fear of confrontation and being afraid of people.  The Veteran was currently employed full-time working in a friend's garage scrapping, where they tear apart electronics to sell the copper.  In a December 2011 VA treatment record, the Veteran stated that he worked 30 hours every other weekend.  In a February 2012 VA treatment record, the Veteran reported that he provided support work for a Christian radio station two weekends per month.  In a May 2012 VA treatment record, the Veteran stated that he was still working part-time at the radio station.  At a July 2014 VA examination, the Veteran stated that he retired from his job of 33 years as a Field Supervisor.  He indicated that he liked his job because he could work alone.  He reported having a very hard time with people.  The Veteran described working in a scrapping business for a year after that, but they could not get the business going.  The Veteran did not currently work.  Although both VA examiners recognized that the Veteran's PTSD caused occupational impairment, neither VA examiner found that the Veteran's PTSD symptoms caused total occupational impairment.  Instead, the July 2014 VA examiner determined that the Veteran's PTSD symptoms difficulty in establishing and maintaining effective work and social relationships.  Therefore, his symptoms are not equivalent to those listed in the criteria for a 100 percent disability rating for PTSD.  38 C.F.R. § 4.130, DC 9411.  

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected PTSD more nearly met or nearly approximated the criteria for a higher disability rating.  Accordingly, staged ratings are not for application in the instant case.

In forming this decision, the Board has considered the lay statements from the Veteran's spouse, his co-worker, and his friend regarding the current severity of the Veteran's symptoms, in addition to a Web article submitted by the Veteran regarding PTSD.  The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran, his spouse, and his co-worker are competent to give evidence about what they observe or experience.  For example, the Veteran is competent to report that he experiences certain symptoms, such as suicidal ideation and depression, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the competent and credible beliefs by the Veteran, his spouse, his friend, and his coworker that the Veteran's PTSD is worse than the assigned disability rating are outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the lay statements.

In sum, the schedular criteria for a disability rating of 70 percent, but no higher, for PTSD have been met during the entire appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 49. 

In this decision, the Court considered whether the Board has the authority to review a decision by the Director of Compensation Service (Director) that awards an extraschedular disability rating under 38 C.F.R. § 3.321(b)(1).

The Court held that the Director's extraschedular decision is one of fact, not one of opinion, discretion, or policy, and is reviewable by the Board on a de novo basis.  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  With respect to the term "in the first instance," the Court clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director. 

Considering the question of whether the Board has the requisite experience to assign an extraschedular rating, the Court noted that the Board considers the average impairment in earning capacity in every decision involving the rating schedule.  Although "average impairment in earning capacity is not a clearly defined standard," the fact that "average impairment in earning capacity" forms the basis for the entire rating schedule, and simultaneously serves as a limiting principle on the Secretary's discretion in 38 C.F.R. § 3.321(b), is sufficient to establish a "judicially manageable standard."  The Court did not, at this time, provide the Board with further guidance as to how such ratings should be determined, other than noting that frequently, such as when rating a disability by analogy, the Board goes beyond mere mechanical application of the rating schedule. 

The Court also addressed what must be included in a decision by the Director, holding that "to allow for a proper review, the Board must have before it an actual decision complete with a statement of reasons or bases."  It is insufficient for the Director to issue a decision assigning an extraschedular rating that merely states that "an extraschedular rating of 10% is warranted."  Rather, as with a decision by the RO, a decision by the Director must "provide a statement of reasons for the decision and a summary of the evidence considered."

Here, because the schedular rating for the Veteran's PTSD fully addresses his symptoms, which include mainly occupational and social impairment, referral to the VA Under Secretary for Benefits or the Director of Compensation Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, this disability was evaluated under 38 C.F.R. § 4.130, DC 9411.  The Board finds that these criteria specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's disability is primarily manifested by occupational and social impairment.  These symptoms are specifically contemplated by the schedular criteria under DC 9411.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by his current disability rating.  The criteria for his current schedular rating of 70 percent for his PTSD more than reasonably describes the Veteran's disability level and symptomatology.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, at the July 2011 VA examination, the Veteran stated that he took an early retirement from his 33 year job as a field supervisor because of a fear of confrontation and being afraid of people.  The Veteran was currently employed full-time working in a friend's garage scrapping, where they tear apart electronics to sell the copper.  In a December 2011 VA treatment record, the Veteran stated that he worked 30 hours every other weekend.  In a February 2012 VA treatment record, the Veteran reported that he provided support work for a Christian radio station two weekends per month.  In a May 2012 VA treatment record, the Veteran stated that he was still working part-time at the radio station.  At a July 2014 VA examination, the Veteran stated that he retired from his job of 33 years as a Field Supervisor.  He indicated that he liked his job because he could work alone.  He reported having a very hard time with people.  The Veteran described working in a scrapping business for a year after that, but they could not get the business going.  The Veteran did not currently work.  Although both VA examiners recognized that the Veteran's PTSD caused occupational impairment, neither VA examiner found that the Veteran was currently unemployed and retired due solely to his service-connected PTSD.  The Veteran has not alleged that his service-connected PTSD has resulted in unemployment or that he retired from his prior position of 33 years due solely to his PTSD symptoms.  Therefore, the Board finds that consideration of a TDIU is not warranted. 

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

Entitlement to an increased disability rating of 70 percent, but no higher, for PTSD is granted for the entire appeal period, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


